Name: Commission Regulation (EC) No 1386/2000 of 29 June 2000 establishing the sugar forecast supply balance for 2000/01 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93
 Type: Regulation
 Subject Matter: trade;  tariff policy;  regions of EU Member States;  beverages and sugar;  trade policy
 Date Published: nan

 Avis juridique important|32000R1386Commission Regulation (EC) No 1386/2000 of 29 June 2000 establishing the sugar forecast supply balance for 2000/01 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93 Official Journal L 158 , 30/06/2000 P. 0005 - 0006Commission Regulation (EC) No 1386/2000of 29 June 2000establishing the sugar forecast supply balance for 2000/01 for the smaller Aegean islands provided for in Council Regulation (EEC) No 2019/93THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 4 thereof,Whereas:(1) Detailed rules for the application of Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products are laid down in Commission Regulation (EEC) No 2958/93(3), as last amended by Regulation (EC) No 1802/95(4).(2) Commission Regulation (EEC) No 3719/88(5), as last amended by Regulation (EC) No 1127/1999(6), lays down common detailed rules for the application of the system of import licences. Commission Regulation (EC) No 1464/95 of 27 June 1995 on special detailed rules for the application of the system of import and export licences in the sugar sector(7), as last amended by Regulation (EC) No 1148/98(8), lays down special detailed rules for the sugar sector.(3) In order to take account of commercial practices specific to the sugar sector, detailed rules, additional to or derogating from the provisions of Regulation (EEC) No 2958/93, should be laid down.(4) Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar for the smaller Aegean islands for the 2000/01 marketing year should be established. That balance may be revised during the year on the basis of trends in the smaller islands' requirements.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for sugar originating in the Community for the smaller Aegean islands for the 2000/01 marketing year shall be as laid down in the Annex hereto.Article 2The validity of aid certificates shall expire on the final day of the second month following their issue.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 267, 28.10.1993, p. 4.(4) OJ L 174, 26.7.1995, p. 27.(5) OJ L 331, 2.12.1988, p. 1.(6) OJ L 135, 29.5.1999, p. 48.(7) OJ L 144, 28.6.1995, p. 14.(8) OJ L 159, 3.6.1998, p. 38.ANNEXSupply balance for the smaller Aegean islands for the period 1 July 2000 to 30 June 2001>TABLE>